       Case 1:19-cv-00558-KG-JHR Document 88 Filed 08/17/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

COMMERCIAL CREDIT GROUP INC.,

               Plaintiff,

v.                                                               No. CV 19-0558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

               Defendant.

               ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

MONDAY, AUGUST 23, 2021, AT 10:00 AM. Counsel and Mr. Vigil shall call the AT&T

conference line at 1-888-398-2342, using access code 9614892, to be connected to the

proceedings.




                                           ___________________________________
                                           UNITED STATES DISTRICT JUDGE
